Citation Nr: 0305674	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic 
headaches.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from September 1981 to 
September 1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran is currently diagnosed with post-traumatic headaches 
that are due to an incident of service.  


CONCLUSION OF LAW

Post-traumatic headaches were incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
The RO provided the veteran with a copy of the January 2000 
rating decision, March 2000 Statement of the Case, and 
January 2001 and October 2002 Supplemental Statements of the 
Case.  In correspondence dated in April 2002, the RO provided 
the veteran with notice of VA's duty to assist.  The RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what information or evidence was needed from him, 
what he could do to support his claim, and what had recently 
been done on his claim.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran a VA examination in September 
2002.  The RO retrieved private treatment records identified 
by the veteran.  Service medical records were previously 
obtained.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the claimant of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the claimant for obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board will proceed with appellate review.

Service medical records show that in January 1982, the 
veteran complained of residual headaches in connection with a 
head injury he sustained.  The assessment was mild headache 
due to recent trauma.  A February 1982 record noted continued 
complaints of headaches associated with the head trauma.  The 
assessment was post-traumatic headache associated with 
subcutaneous post-traumatic swelling.  No separation 
examination report is of record.  The March 1987, November 
1989, October 1993 examination reports are negative for 
complaints of headaches.

Service medical records show that the veteran complained of 
headaches in association with a head injury he sustained 
during service.  The earliest post-service medical records 
which show complaints of and treatment for headaches are 
private treatment records from Dr. K.D.B. dated from July 
1993 to January 1995.  According to the December 1993 VA 
examination report, the veteran contends that he has suffered 
from headaches since the head injury, but the severity of his 
headaches has increased in recent years.  The December 1993 
VA examiner noted an impression of post-traumatic headaches.  
The veteran submitted various lay statements which note that 
they observed the veteran experience chronic headaches.  
Treatment records from Dr. R.F.J. dated from June 1999 to 
July 2002 further show that the veteran has been prescribed 
medications for his headaches.  There is an opinion of record 
based on a review of medical records.  Dr. J.H.D. opined that 
the veteran's current headaches were related to the head 
injury he sustained during service.  The report on the most 
recent VA examination conducted in September 2002 also shows 
that the examiner related the veteran's current headaches to 
the in-service injury as the veteran was diagnosed with post-
traumatic migraine type headaches.  The Board finds that the 
requirements for establishment of service connection have 
been met.  Accordingly, service connection for post-traumatic 
headaches is in order.


ORDER

Service connection for post-traumatic headaches is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

